El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Mercedes Molina fué convicto de infringir la sección pri-mera de la ley para impedir la crueldad con los animales, aprobada el 10 de marzo de 1904 (Estatutos de 1911, sección 98). El único señalamiento es que la corte de distrito co-metió error al apreciar la prueba y al declarar culpable al acusado.
 Hubo prueba tendente a demostrar que el motivo que indujo al acusado fué proteger la propiedad de sus patronos, más bien que el vengarse del animal en cuestión, una puerca. El motivo fué una cuestión de hecho y el juez sentenciador no parece haber estado actuando bajo impresión errónea respecto a la ley aplicable a tal cuestión. Aun si se admitiera para los fines de la argumentación que pudo haber sido necesario matar la puerca a fin de proteger la propiedad del patrono del acusado, no era necesario mutilar el animal y dejarlo sufrir y finalmente morir, como murió. El acusado mismo declaró que no fué su intención matar o herir la puerca, *333mas fue ésa también una cuestión de hecho para el juez sen-tenciador.

No hallamos error manifiesto en la apreciación de la prueba y la sentencia apelada dehe ser confirmada.